                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                     3:17-cv-477-FDW
                                 (3:12-cr-188-FDW-DSC-2)

ALAN BOYD DONTA BARNETT,               )
                                       )
                Petitioner,            )
vs.                                    )                        ORDER
                                       )
UNITED STATES OF AMERICA,              )
                                       )
               Respondent.             )
______________________________________ )

       THIS MATTER comes before the Court on Petitioner’s pro se Memorandum Brief in

Support of Motion to Vacate, Set Aside, or Correct Sentence Pursuant to 28 U.S.C. § 2255, (Doc.

No. 7), that is construed as the operative Amended Motion to Vacate. Petitioner failed to verify

(sign under penalty of perjury) his Amended Motion to Vacate. See Rule 2(b)(5), Rules Governing

§ 2255 Proceedings; 28 U.S.C. § 1746. 1. Petitioner shall, within 14 days of this Order, verify the

Amended Motion to Vacate, (Doc. No. 7), using the Verification of Amended Motion to Vacate

form supplied with this Order. Petitioner is cautioned that failure to comply with this Order may

result in dismissal of this case without further notice.

       IT IS, THEREFORE, ORDERED that:

       1.   Petitioner shall, within 14 days of this Order, verify the Amended Motion to Vacate,

            (Doc. No. 7), using the Verification of Amended Motion to Vacate form supplied with

            this Order.

       2. Petitioner is cautioned that failure to comply with this Order may result in this case’s

            dismissal without further notice.

       3. The Clerk of Court is instructed to mail a copy of this Order and the attached

                                                  1
Verification of Amended Motion to Vacate to Petitioner.

                                   Signed: October 22, 2019




                                   2
